Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

Election/Restrictions
2.	Claims 8, 10, 14 and 22-35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15, 17 and 20 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Allowable Subject Matter
3.	Claims 8, 10, 14-15, 17, 20 and 22-35 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 8, 10, 14-15, 17, 20 and 22-35 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor package comprising the adjacent solder extend on the top surface along a flow path from the first sidewall to the second sidewall respectively, and a first largest width of the solder region on the first sidewall of the conductive pillar is smaller than a second largest width of the solder region on the second sidewall of the conductive pillar, in combination with the remaining claimed limitations of claim 8; the claimed method of forming a semiconductor package comprising bonding the first electrical device onto the second electrical device such that the solder regions flow along a flow path from the first sidewall to the second sidewall respectively, and a first largest width of the solder region on the first sidewall of the conductive pillar is smaller than a second largest width of the solder region the second sidewall of the conductive pillar, and the solder regions are separated from each other after bonding, in combination with the remaining claimed limitations of claim 16; the claimed semiconductor package comprising the solder region including the first portion being in direct contact with the conductive pad of the second device, the second portion is disposed between the first portion and the conductive pillar of the first device, and the second portion is hanging over a sidewall of the first portion, in combination with the remaining claimed limitations of claim 27.



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897